                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:18-CV-00124-GCM
EUGENE N. CAMP, JR.,                             )
                                                 )
               Plaintiffs,                       )
                                                 )
   v.                                            )           ORDER
                                                 )
NANCY A. BERRYHILL,                              )
                                                 )
               Defendants.                       )
                                                 )

        Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security, has moved

this Court, pursuant to sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing her

decision with a remand of the case for further administrative proceedings. Plaintiff’s counsel

has indicated that he does not oppose the Defendant’s Motion for Remand.

        Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C.

§ 405(g) with a remand of the case to the Commissioner for further proceedings. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

        SO ORDERED.



                                      Signed: January 24, 2019
